Citation Nr: 1432024	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for defective vision.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a left arm disorder.

8.  Entitlement to service connection for a right arm disorder.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In May 2013, the Veteran was afforded his requested Board hearing before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

In November 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 
FINDINGS OF FACT

1.  An unappealed September 2004 Board decision denied service connection for defective vision.

2.  The evidence received subsequent to the September 2004 Board decision does not raise a reasonable possibility of substantiating the defective vision claim.

3.  An unappealed August 2005 Board decision denied service connection for bilateral hearing loss.

4.  The evidence received subsequent to the August 2005 Board decision does not raise a reasonable possibility of substantiating the bilateral hearing loss claim.

5.  The Veteran's left shoulder disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

6.  The Veteran's right shoulder disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

7.  The Veteran's lumbar spine disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

8.  The Veteran's left knee disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

9.  The Veteran's left arm disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

10.  The Veteran's right arm disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  The Board's September 2004 decision that denied service connection for defective vision is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§§ 20.1100(a), 20.1104 (2013).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for defective vision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Board's August 2005 decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

4.  New and material evidence has not been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  Service connection for left shoulder disorder is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

6.  Service connection for a right shoulder disorder is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

7.  Service connection for a lumbar spine disorder is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

8.  Service connection for a left knee disorder is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

9.  Service connection for a left arm disorder is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

10.  Service connection for a right arm disorder is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  
I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2009 and November 2013 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board additionally calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims.  Essentially, under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claims, as well as the definitions of new and material evidence.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denials and as to what evidence would be necessary to substantiate the claims.  Here, the May 2009 and November 2013 letters from the AOJ set forth the elements of a service connection claim and included the complete standard for new and material evidence for claims filed on or after August 29, 2001, which applies to the Veteran's case.  These letters also provided notice of what evidence would be necessary to reopen the Veteran's claims based on the previous denials.  

The Board notes that the November 2013 duty-to-assist letter was not provided before the initial AOJ adjudication of his claims in the June 2009 rating decision.  However, after he was provided the letter, the claims were then readjudicated in the February 2014 Supplemental Statement of the Case (SSOC) based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claims, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues have been obtained.  His STRs, Social Security Administration (SSA) records, and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the shoulders, left knee, and lumbar spine claims, the record indicates that the Veteran participated in a VA examination and medical opinion in November 2012.  A VA addendum medical opinion was also obtained in January 2013.  These results have been included in the claims file for review.  The VA examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  The addendum medical opinion also involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Regarding the arms claims and the new and material evidence claims, the Board notes that VA medical opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Regarding the new and material evidence claims, there is, however, an exception when, as here, there is a petition to reopen a previously denied, unappealed claim.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Here, as described below, there is no such new and material evidence concerning the claims for defective vision and bilateral hearing loss; thus, there is no requirement to schedule VA examinations for medical nexus opinions for these claims.

Regarding the arms claims, the Board notes that while a VA examination has been conducted, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have a pertinent injury, complaint, diagnosis, or treatment during his active military service, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  There is no credible evidence of an in-service event.  As service and post-service treatment records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds no basis for a VA examination or medical opinion to be obtained for the bilateral arm disorder claims.  

Furthermore, the Veteran was afforded a Board hearing in May 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issues as "whether new and material evidence has been received to reopen claims for service connection for defective vision and bilateral hearing loss.  The Veteran is also seeking service connection for a left shoulder and right shoulder condition, low back condition, left knee condition, as well as left arm and right arm conditions."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission (TVC).  Id.  The VLJ noted the elements of the claims that were lacking to substantiate the claims for benefits (i.e., new and material evidence showing current diagnoses of a visual disorder and bilateral hearing loss, and a nexus between the remaining disorders on appeal and the Veteran's active military service).  Id. at 2-3, 7-8.  The representative and the VLJ then asked the Veteran specific questions about the elements lacking to substantiate his claims.  Id. at 4-21.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  Id. at 7, 10-12, 15, 18-21.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its November 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran another duty-to-assist notice letter for his new and material evidence claims.  The appropriate notice was sent to the Veteran in November 2013.  This also included obtaining his recent VA treatment records, which were obtained and associated with his claims file.  The remand further instructed the AOJ to obtain the Veteran's SSA records, which were obtained and associated with the claims file.  The remand included obtaining the Veteran's DD-214 Form, which was obtained and associated with the claims file.  Finally, the remand directed the AOJ to readjudicate the claims, which was accomplished in the February 2014 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence Claims

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for defective vision and bilateral hearing loss.

The AOJ denied the Veteran's petitions to reopen his claims in the June 2009 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claims.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underlying claims and adjudicate them on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

In a September 2004 decision, the Board denied service connection for defective vision.  He was advised of his appellate rights in a letter dated the same month.  The Veteran was advised that defective vision was not a disability for the purposes of entitlement to VA compensation benefits, and the Veteran did not have any other qualifying diagnosis.  He was informed that no further action would be taken on his claim until he submitted evidence pertinent to this fact.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

In an August 2005 decision, the Board denied service connection for bilateral hearing loss.  He was advised of his appellate rights in a letter dated the same month.  The Veteran was advised that medical evidence of record did not show that he currently suffered from a bilateral hearing loss disability, as defined by VA regulations.  He was informed that no further action would be taken on his claim until he submitted evidence pertinent to this fact.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In February 2009, the Veteran filed claims to reopen his previously denied claims of entitlement to service connection for defective vision and bilateral hearing loss.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following evidence has been added to the record since the September 2004 and August 2005 Board denials:  SSA records, copies of previously submitted STRs, VA treatment records, an unrelated VA examination and VA addendum medical opinion, a Board hearing transcript, and lay statements.  With the exception of the STRs, this evidence is new because it has not previously been submitted.  

However, the aforementioned evidence does not raise a reasonable possibility of substantiating either claim.  The Veteran's claims were previously denied by the Board because there was no current diagnoses related to defective vision or bilateral hearing loss that could be compensated under the VA disability benefits system.  A review of the recent medical evidence reveals there is still no current diagnoses to account for the Veteran's claims of defective vision and bilateral hearing loss.  The Veteran's statements are cumulative and redundant of statements previously considered by the Board, and therefore do not constitute new and material evidence. 

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, clinical diagnoses of a visual disorder and bilateral hearing loss have not been of record since the new and material evidence claims were filed in February 2009.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, the claims cannot be reopened because the Veteran has not satisfied new and material evidence showing current diagnoses.  See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In short, the evidence received since the September 2004 and August 2005 Board decisions does not raise a reasonable possibility of substantiating the defective vision and bilateral hearing loss claims.  None of the new evidence received shows current diagnoses for the claimed defective vision and bilateral hearing loss, to warrant a reopening of the previously denied claims.  For all of these reasons, the Veteran's requests to reopen his previously denied claims of entitlement to service connection for defective vision and bilateral hearing loss are denied.

III.  Service Connection Claims

The Veteran seeks service connection for a left shoulder disorder, right shoulder disorder, lumbar spine disorder, left knee disorder, left arm disorder, and right arm disorder

To establish direct service connection, the record must generally contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires evidence of a current disorder.  Here, current diagnoses have been established.  On VA examination in November 2012, the Veteran was diagnosed with osteoarthritis of the left shoulder, right shoulder, left knee, left arm, and right arm.  The Veteran was also diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine at this examination.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Veteran testified at his Board hearing that the disorders on appeal are due to his Military Occupational Specialty (MOS) of Infantryman and its associated duties.  His DD-214 Form confirms that his MOS was Indirect Fire Infantryman.

Here, regarding the Veteran's lumbar spine, the Veteran's STRs document that he checked the box to indicate "back pain" on a periodic Report of Medical History dated in February 1979.  However, the periodic examination conducted that same day did not reveal any abnormalities of his spine.  His STRs do not contain any other complaints of or treatment for back pain or his spine, or document an injury to his spine.  Regarding the remaining disorders on appeal, the Veteran's STRs are silent for documentation of the disorders.  The records reveal no complaints or treatment related to the Veteran's left knee, shoulders, or arms, or a pertinent injury to these joints.  The Veteran's active military service ended in September 1981.

The first post-service documentation of a lumbar spine disorder was in an August 1984 VA Medical Center (VAMC) treatment record, which documented that the Veteran had injured his back on the job a few weeks ago and was now experiencing back pain.  The first post-service complaint of bilateral arm pain was at a February 2009 VAMC treatment visit.  The Veteran was not provided with a diagnosis.  The first post-service documentation of a bilateral shoulder disorder was in a March 2009 VAMC treatment record in which the Veteran reported pain in his shoulder for over a year.  A diagnosis pertaining to the shoulders was not provided.  The first post-service documentation of a left knee disorder was at a November 2010 VAMC treatment visit, in which the Veteran reported left knee pain and swelling for the past three months.  The Veteran was not provided with a diagnosis.  Again, the Veteran's active duty ended in 1981.  At these treatment visits, the Veteran did not report that these disorders had been present since his military discharge.  This lengthy period without treatment for the disorders weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  

Regarding the bilateral arm disorder claims, there is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary for these claims.  The treatment records do not provide any supporting evidence.  For all of these reasons, service connection for arthritis of the bilateral arms is not warranted.

Regarding the shoulders, left knee, and lumbar spine claims, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in November 2012, following a review of the claims file, consideration of the Veteran's lay statements, and a physical examination of the Veteran, the VA examiner determined that the disorders on appeal were not incurred in or caused by the Veteran's active military service.  Regarding the lumbar spine, the examiner reasoned that there is no evidence in the STRs about a lumbar spine disorder.  There is also no evidence of any lumbar spine disorder within twelve months of the Veteran's military discharge.  Thus, the examiner opined that the Veteran's current lumbar spine disorder is a part of a
normal process of aging or related to post-military service activities.  Regarding the left knee, the examiner reasoned that there is no evidence in the Veteran's STRs to support any knee problems.  Thus, the examiner opined that the current left knee disorder is part of a normal process of aging or related to post-military service activities.  Regarding the shoulders, the examiner reasoned that there is no evidence in the Veteran's STRs about bilateral shoulder disorders.  There is also no evidence of any shoulder disorder within twelve months of the Veteran's military discharge. Thus, the examiner opined that the current bilateral shoulder disorder was part of a normal process of aging or related to post-military service activities.  

A VA addendum medical opinion was provided in January 2013 by another VA examiner.  Following a review of the claims file, the VA examiner concluded that the Veteran's current lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury,
event, or illness.  The examiner reasoned that there is no evidence of any medical treatment related to the spine during the Veteran's active duty.  There is one
complaint of back pain noted on a regular periodic exam dated in February 1979.  There is no explanation given to this positive response and no abnormality noted on examination.  There are no further complaints noted in the STRs.  The Veteran served an additional two years and seven months without further complaint and no treatment for the spine.  Chronicity cannot be established.  There is no interim data proximate to the Veteran's military discharge.  Following discharge, the examiner pointed out that there are VA records from August 1984 (three years after the Veteran's military discharge) indicating "a complaint of back pain" following an injury on the job (i.e., heavy lifting).  The Veteran was noted at that time to have low back pain and right leg pain.  The examiner opined that the August 1984 injury was an acute injury related to the Veteran's civilian work and was not related to his active military service.  The examiner added that the Veteran has conditions of
the spine related to aging and attrition.  Thus, in summary the examiner provided a negative nexus opinion.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  They provided an alternative theory to address the etiology of the current disorders - namely, age and post-service activities, to include an on-the-job injury.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a left knee disorder, bilateral shoulder disorder, and a lumbar spine disorder is not warranted.

The Veteran reports continuous symptomatology, to include pain in these joints, since his active military service.  See Board hearing transcript, page 21.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1984 and later, at least three years after the Veteran's military separation in 1981.  Further, the STRs do not show that the Veteran developed chronic arthritis during his active military service.  The STRs document only one pertinent complaint of back pain during his three years of military service.  There is no documentation of complaints of or treatment for the Veteran's shoulders, left knee, or arms, and no pertinent injury to account for any of the disorders on appeal.  The STRs also do not document a diagnosis of arthritis for any of the joints on appeal.  When the Veteran was first treated post-service in 1984 and thereafter, he did not indicate that the disorders on appeal had been present since his active military service.  Additionally, the record documents a post-service work injury to the Veteran's back.  Thus, there is no credible evidence of continuity of symptomatology since the Veteran's active military service.  The medical evidence does not establish "chronic disorders."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claims cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the joints.  As stated above, the earliest post-service medical treatment records are dated from 1984 and later, and the Veteran was separated from the active duty in 1981.  No diagnosis of arthritis of the lumbar spine, arms, shoulders, or left knee, was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching these decisions, the Board has considered the Veteran's arguments in support of his claims.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury or pain in a joint during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his lumbar spine, shoulders, left knee, and arms during his active military service, which resulted in his current arthritis diagnoses, the Board must still weigh the Veteran's lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the disorders on appeal to be credible, since his STRs make no reference to left knee, arms, or shoulders, since his STRs only refer to back pain with no diagnosis found upon examination, and since the Veteran first reported symptoms post-service in 1984 and later, more than three years after his separation from the active duty.  The record also documents a post-service on-the-job injury for the Veteran's spine.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a pertinent injury or diagnosis during his active military service, which contains only one instance of a pertinent complaint during the three years of active military service, which documents a post-service work injury to the spine, which fails to show any pertinent medical evidence until three years after his separation from the active duty in 1981, and which contains only negative nexus medical opinions.  Significantly, at the time of treatment, the Veteran attributed the disorders to post-service events or recent onset.  Thus, the Veteran's current statements are inconsistent with prior statements made during the course of seeking medical treatment thereby rendering the current statements unreliable and therefore not credible.  All other evidence of record, aside from the Veteran's statements in support of these current claims, is unfavorable to the claims for service connection for a left shoulder disorder, right shoulder disorder, lumbar spine disorder, left knee disorder, left arm disorder, and right arm disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a left shoulder disorder, right shoulder disorder, lumbar spine disorder, left knee disorder, left arm disorder, and right arm disorder are not warranted.


ORDER

New and material evidence has not been received to reopen the claim for service connection for defective vision, and the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss, and the appeal is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left arm disorder is denied.

Entitlement to service connection for a right arm disorder is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


